I concur in the conclusion reached, and also in the opinion of Mr. Justice BUFORD, in this case, but I cannot concur fully in the reasoning set forth in some of the cases cited, which cases seem to take the position that the validity of the laws prohibiting work on Sunday should be sustained for religious reasons. This is contrary to the almost unanimous weight of authority in this country. As was said by the Supreme Court of the United States in the case of Soon Hing v. Crowley,113 U.S. 703, 28 L. Ed. 1145, upholding an ordinance of the City of San Francisco prohibiting the operation of public laundries on Sunday: "Laws setting aside Sunday as a day of rest are upheld, not from any right of the government to legislate for the promotion of religious observances, but from its right to protect all persons from the physical and moral debasement which comes from uninterrupted labor. Such laws have always been deemed beneficial and merciful laws, especially to the poor and dependent, to the laborers in our factories and workshops and in the heated rooms of our cities; and their validity has been sustained by the highest courts of *Page 957 
the States." And in the case of Petit v. Minnesota,177 U.S. 164, 44 L. Ed. 716, the following paragraph appears: "We have uniformly recognized State laws relating to the observance of Sunday as enacted in the legitimate exercise of the police power of the State. The subject was fully considered in Hennington v. Georgia, 163 U.S. 299, 41 L. Ed. 166, Sup. Ct. Rep. 1086, and it is unnecessary to go over the ground again. It was there said: 'The legislature having, as will not be disputed, power to enact laws to promote the order and to secure the comfort, happiness and health of the people, it was within its discretion to fix the day when all labor within the limits of the State, works of necessity and charity excepted, should cease.' And these observations of Mr. Justice Field, then a member of the Supreme Court of California, in Ex Parte
Newman, 9 Cal. 502, whose opinion was approved in Ex Parte,
Andrews, 18 Cal. 678 in reference to a statute of California relating to that day, were quoted: 'Its requirement is a cessation from labor. In its enactment the legislature has given the sanction of law to a rule of conduct which the entire civilized world recognizes as essential to the physical and moral well-being of society. Upon no subject is there such a concurrence of opinion, among philosophers, moralists, and statesmen of all nations, as of the necessity of periodical cessations from labor. One day in seven is the rule, founded in experience, and sustained by Science. * * * The prohibition of secular business on Sunday is advocated on the ground that by it the general welfare is advanced, labor protected, and the moral and physical well-being of society promoted. Well-nigh innumerable decisions of the State courts have sustained the validity of such laws."
While religious views and feelings may have had some influence upon the legislature in its selection of the particular day that should be set apart as a day of rest from *Page 958 
ordinary labor and business, this consideration is not destructive of the validity of such laws as a legitimate exercise of the police power. If it was within the police power of the legislature to set apart one day in every week as a day of rest, it does not detract from the validity of such legislation, but rather adds to its appropriateness and practical wisdom, that the legislature should have selected as such day of rest the day which a large proportion of our people, no doubt a large majority, voluntarily observe as a day of rest and worship, for religious reasons.
It remains, however, undoubtedly true, and thoroughly established, by the decisions of our courts, both state and national, that such laws cannot be upheld upon religious grounds. This proposition is recognized by distinguished counsel for the City of St. Petersburg in this case. In their brief, they say: "The statutes forbidding work and labor on Sunday are civil regulations upheld as such purely on the ground that it is to the best interest of the physical and moral wellbeing of the people to have a uniform day of rest. The statute law does not in any sense deal with Sunday as a day of worship, but only as a day of rest. In fact, such statutes could not stand under our constitution upon any other theory."
This must needs be true in this country, which was founded upon the principles of religious liberty and complete separation of church and State, which principles were embedded in our national and state constitutions. Thus, in our federal constitution, we find that the first of the ten original amendments reads as follows: "Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof." And in our own state constitution, we find that sections 5 and 6 of the Declaration of Rights provide, inter alia, that "The free exercise and enjoyment of religious profession and worship *Page 959 
shall forever be allowed in this state," and that "No preference shall be given by law to any church, sect, or mode of worship." Abundant citations of cases will be found in 37 Cyc. 539-542; Am.  Eng. Ency. Law, 2nd ed., 390-403.
STRUM, J., concurs.